Order unanimously modified, with $10 costs and disbursements to the appellants, to the extent of granting defendants’ motion for the taking of the deposition before trial of the witness, Jesse J. Berlin, and the production by him upon such examination of the requisite books and papers to be specified in the order to be entered herein. In our opinion, special circumstances have been shown that render it proper that such deposition be taken. The individual plaintiff in his examination before trial has testified that the witness, Berlin, as plaintiffs’ insurance broker conducted the negotiations for the insurance which is the subject of the complaint. Sufficient has been shown to demonstrate that the witness, Berlin, was so related to the making of the alleged extension of the binder agreements, that his examination ought to have been allowed. (Manufacturers Trust Co. v. American Nat. Fire Ins. Go., 232 App. Div. 536.) As so modified the order is affirmed. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Breitel, Bastow, Botein and Rabin, JJ.